Case 2:15-cr-00115-RBS-RJK Document 49 Filed 06/19/20 Page 1 of 2 PagelD# 234

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA,
Vv. CRIMINAL NO. 2:15crl115
COLLIE RASHAD SANKS,
Defendant.
ORDER
This matter comes before the court on the Defendant’s Motion
for Compassionate Release, filed on June 15, 2020. ECF No. 48. In
the Motion, the Defendant requests that his sentence be reduced
because of the spread of the novel Coronavirus (“COVID-19”). As an
attachment to the Motion, the Defendant filed a communication he
sent the warden on April 13, 2020, requesting compassionate
release. Mot., Ex. G. He also filed a response from the warden
indicating the warden received the request. Id., Ex. H. According
to the Defendant, the warden never acted on his request for
compassionate release. Id. at 13.

Thus, it appears that more than thirty (30) days have lapsed
since the warden received his request for compassionate release.
It therefore seems that the Defendant has complied with the
requirement that he exhaust his administrative remedies before

pursuing a motion for compassionate release in this court. See 18

U.S.C. § 3582 (c) (1) (A).
Case 2:15-cr-00115-RBS-RJK Document 49 Filed 06/19/20 Page 2 of 2 PagelD# 235

Accordingly, the Government is DIRECTED to file a response to
the Defendant’s Motion within thirty (30) days of the entry of
this Order. The Government’s response shall address whether the
Defendant has exhausted his administrative remedies and whether
the Government opposes the Defendant’s Motion. If the Government
opposes the Motion, the response shall state the reasons for the
opposition and include all available documents in support of the
opposition, including those of the Bureau of Prisons (“BOP”)
relating to any request by the Defendant for compassionate release
and any response thereto by the BOP. The Defendant may file a reply
within fifteen (15) days of the date on which the Government files
its response.

The Clerk is DIRECTED to forward a copy of this Order to the

Defendant, the United States Attorney at Norfolk, and the BOP.

_is/ CRY

Rebecca Beach Smith
Senior United States District Judge

IT IS SO ORDERED.

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

gune |4, 2020
